Citation Nr: 0837760	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected sensorineural hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the RO.

The Board previously remanded the issue on appeal back to the 
RO in December 2007 for further development of the record.

In a statement received in January 2008, the veteran seems to 
indicate that he intends to file a claim of service 
connection for tinnitus.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The veteran essentially asserts that his left ear hearing 
disability has increased in severity.  In support of this 
assertion, he submitted January and April 2008 private 
treatment records which tend to show an increase in severity 
since the March 2007 VA examination.  Given these assertions, 
the Board finds that a more contemporaneous VA audiological 
examination is necessary. See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).  The Board notes this additional VA audiometry 
testing will be sufficient for rating purposes both based on 
the rating schedule and for extraschedular consideration as 
long as the examiner in addition to dictating objective test 
results also fully describes the functional effects caused by 
a hearing disability in his or her final report.  See 
Martinak v. Nicholson, 21 Vet. App. 449, 454 (2007).  Thus, 
the audiologist should dictate the objective test results and 
fully describe the functional effects caused by the veteran's 
hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected left ear hearing loss.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies, to include pure tone threshold 
testing and the Maryland CNC speech 
audiometric test that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  
The audiologist should also fully 
describe the functional effects caused by 
the veteran's left ear hearing loss, to 
include effects on employment and daily 
life caused by his left ear hearing loss.      

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
initial compensable evaluation for the 
service-connected left ear hearing loss 
in light of the additional evidence of 
record.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




